Citation Nr: 0616593	
Decision Date: 06/07/06    Archive Date: 06/13/06	

DOCKET NO.  04-27 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

J. Johnston, Counsel






INTRODUCTION

The veteran had active military duty from November 1942 to 
November 1946.  For combat service in the Pacific Theater 
during World War II, the veteran was awarded the Purple Heart 
Medal, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which granted service 
connection for PTSD with a 30 percent evaluation.  The case 
is now ready for appellate review.

The Board notes that, during the pendency of this appeal, the 
veteran submitted an application for a total rating based 
upon individual unemployability.  This claim is not 
inextricably intertwined with the veteran's claim for 
increase for service-connected PTSD, and is referred back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity, 
disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships, and moderate to serious symptoms of PTSD 
symptomatology as described in the American Psychiatric 
Association's, Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV), with persuasive global 
assessment of functioning (GAF) scores of 50.




CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent, but 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411-9440 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in August 2002, 
prior to the issuance of the rating decision now on appeal in 
April 2003.  Of course, this notification was issued with 
respect to the veteran's then-pending claim for service 
connection for PTSD.  However, the veteran was subsequently 
provided VCAA notice in December 2003, which indicated that 
the evidence necessary to substantiate his claim would be 
evidence of an increase in his service-connected PTSD 
disability symptoms.  These VCAA notices informed the veteran 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  

Additionally, the June 2004 statement of the case notified 
the veteran of the regulatory implementation of VCAA, and the 
general rating formula for mental disorders which provides 
the levels of symptomatology which must be met or 
approximated sufficient to warrant the various separate 
compensable evaluations for service-connected psychiatric 
disability.  The veteran was also provided two VA 
examinations which are adequate for rating purposes, and he 
submitted his own private report of psychiatric examination 
as well.  The service medical records were collected for 
review.  An attempt to obtain the veteran's service personnel 
records was unsuccessful, and it appears that they may be 
fire related.  Those records, however, were sought with 
respect to the veteran's claim for service connection, and 
are unnecessary and likely irrelevant to the veteran's 
pending claim for an increased evaluation.  In any event, it 
is clear from a review of the evidence on file that all 
relevant evidence has been collected for review.  The Board 
finds that VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board, in this decision, is granting the veteran an 
increased evaluation from 30 to 50 percent.  In accordance 
with standard VA operating procedure, the Board will not 
assign an effective date for this award, but instead return 
the claims folder with the allowance, and the RO will make 
the initial assignment of the effective date for this 
increase.  Any failure to provide the veteran with Dingess 
VCAA notice regarding downstream issues at this juncture must 
be considered harmless error.  The RO should take whatever 
action is necessary to provide the veteran with any 
additional Dingess VCAA notice regarding effective dates with 
respect to the allowance now made by the Board.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The 1945 VA's Schedule for Rating Disabilities (Schedule) 
will be used for evaluating the degree of disability in 
claims for disability compensation.  The provisions of the 
Schedule represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as can be determined.  Separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or the psyche, to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

The nomenclature employed in the Schedular criteria for 
evaluating psychiatric disability is based upon the DSM-IV.  
38 C.F.R. § 4.130.  The DSM-IV provides a continuum of mental 
health evaluations referred to as a global assessment of 
functioning (GAF) scale, indicating that scores of 30 reflect 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends).  A GAF score of 50 to 41 is 
reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores of 60 to 51 are reflective of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

The general rating formula for psychiatric disorders reflects 
that a noncompensable evaluation is warranted when a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning.  A 10 percent evaluation is warranted for 
occupational and social impairment due to milder transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms are controlled by continuous medication.  
A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss.  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
liability and productivity due to such symptoms as:  
Flattened affect, circumstantial-circumlocutory-stereo typed 
speech, panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, difficulty in establishing and maintaining effective 
work and social relationships.  A 70 percent evaluation is 
warranted with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as:  Suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411-9440.

Analysis:  The service medical records clearly reveal that 
during the veteran's World War II service in the Pacific 
Theater, the ship in which he was sailing was torpedoed by a 
Japanese submarine, and had to be abandoned.  The veteran is 
reported to have been exposed to oil, sea, salt and sun 
floating for approximately 36 hours until rescued.  He was 
subsequently hospitalized for approximately two weeks with 
exhaustion, acute conjunctivitis and ulcerative keratosis.  
This incident resulted in his award of the Purple Heart 
Medal.  This was certainly an adequate stressor to support an 
award of service connection PTSD, which was granted by the RO 
in April 2003.

A review of the claims folder shows that although the veteran 
filed claims with respect to treatment of teeth and for 
problems with the right shoulder and a left hip in the years 
following service separation, he filed no claim with respect 
to psychiatric disability for over 55 years after he was 
separated from service.  It is noteworthy that there is a 
complete absence of any competent clinical or other objective 
evidence of any psychiatric symptoms related to PTSD or 
otherwise during that entire 55-year period.  Additionally, 
it is noteworthy that while there are many VA outpatient 
treatment records for the veteran commencing in 2001 and over 
the next several years, there is almost a complete absence of 
any complaints or findings with respect to psychiatric 
symptomatology in any of these outpatient treatment records.  
These records reflect treatment for hypertension, atypical 
chest pain, hyperkalemia secondary to primary 
hyperparathyroidism, prostate problems, eczema, and 
gastroesophageal reflux disease.  

In December 2001, during a routine physical assessment the 
veteran was provided a depression screening in which he was 
asked how many days in the past week had he felt sad, blue or 
depressed, or lost all interest or pleasure in things that he 
usually cared about or enjoyed, and the response was none or 
one day.  The assessment was a negative depression screening.  
In March 2002, during a recreational therapy screening, the 
veteran reported that he had not experienced any problems 
pursuing hobbies in the past 4 weeks, during which time he 
experienced the usual interest and pleasure in doing such 
things.  On several occasions, these routine outpatient 
treatment records described the veteran's psychological 
status as "appropriate and talkative."  There is no record 
that the veteran has ever sought or required any form of 
outpatient psychiatric or psychological counseling for his 
service-connected PTSD.

In September 2002, the veteran submitted a written statement 
describing his experience in having his ship torpedoed during 
World War II, Pacific Theater combat service.  He said he had 
filed for compensation since 1966, but had been denied each 
time.  He wrote that he was now 80 years old and still "feel 
traumatic at certain times."  He said he constantly thought 
about his experiences during service, that he was affected by 
sounds, that he became very nervous at loud sounds, 
thunderstorms and that he had many anxiety attacks.  He said 
that "sometimes" he felt he was in danger which caused him to 
become withdrawn and depressed.  He did not like crowds, had 
difficulty sleeping, trouble concentrating, and had 
occasional nightmares.

In January 2004, the veteran's daughter submitted a statement 
which appears to essentially duplicate the veteran's earlier 
September 2002 statement, with some editing changes.

In January 2003, the veteran was provided a VA psychiatric 
examination.  The claims folder was available and reviewed by 
the physician.  The veteran's World War II combat experiences 
were discussed in detail.  It was noted that the veteran 
worked as a carpenter following service, and then in a 
machine shop, and that he retired from work at age 69.  He 
lived with his wife, who was disabled and whom he assisted in 
daily living.  He would go out and visit family and go to 
church.  He reported never having received any form of 
psychiatric or psychological counseling in the past, and had 
received no medication associated with such treatment.  
Examination revealed the veteran to be neatly groomed and 
dressed, he behaved normally, was pleasant, cooperative and 
polite, and was neither hostile nor belligerent.  There was 
good grammar and good vocabulary which was spontaneous and 
logical, and neither inhibited nor vague.  There was no 
pressured speech or flight of ideas or loose associations, 
and the veteran was neither homicidal nor suicidal.  There 
was noted startle response and hypervigilance.  The veteran 
reported nightmares and intrusive memories and some 
flashbacks "over the years, but not too often."  The veteran 
reported isolating himself.  The psychiatrist assessed mild 
depression and moderate anxiety.  The veteran was alert and 
oriented and judgment was good, insight fair, and 
intelligence average.  The assessment was PTSD with a GAF 
score of 50 and the veteran was considered able to handle 
financial matters in his own best interests.

In February 2004, the veteran submitted a report of private 
psychiatric examination.  There is no indication that the 
veteran had ever been treated by this physician or that this 
physician had access to or reviewed the veteran's claims 
folder or other clinical history.  In reviewing the veteran's 
World War II combat experiences, the physician wrote that the 
veteran's ship was torpedoed and that during this attack, the 
veteran "was severely injured."  He also reported that 
following rescue, the veteran was hospitalized for several 
months "recovering from his injuries."  He wrote that the 
veteran reported chronic and severe PTSD symptoms of 
intrusive thoughts, distressing dreams, flashbacks, distress 
at exposure to triggers, anhedonia, estrangement and 
detachment from others, sleep disturbance, irritability and 
anger outbursts.  It was reported that the veteran and his 
wife recounted that his sleep was restless and he was so 
bothered by nightmares "that there were marks and holes in 
the wall where he had kicked during restless sleep."  They 
reported that the veteran had abandoned all hobbies and that 
during his free time he preferred to spend time at home 
alone.  This physician wrote that the veteran "also reports 
frequent illusions and hallucinations.  He frequently hears 
his name called.  Frequently sees shadows or movements or 
figures in his peripheral vision."  On mental status 
examination, the veteran had normal dress, normal speech, 
anxious mood, restricted affect and thought process was 
linear.  There were no current hallucinations or delusions or 
current suicidal or homicidal ideation.  This physician wrote 
that the veteran's PTSD made him unable to sustain work 
relationships and that he was considered permanently and 
totally disabled and unemployable. The GAF was 30.  

In May 2004, the veteran was provided a second VA examination 
by a VA physician who had not previously examined him.  The 
veteran's claims folder was available and reviewed prior to 
completion of the examination.  The veteran reported having a 
nightmare every three to four weeks, and had intrusive 
thoughts.  He stated that he was anxious, easily startled, 
and uncomfortable in crowds, but there were no reported 
suicide attempts or ideation, and no panic attacks of any 
kind.  There had been no inpatient treatments.  It was 
reported that the veteran had been retired for the past 13 
years after working in a machine shop.  The veteran lived 
with his wife, and cared for her and performed household 
activities.  He had friends and did go to church.  He had a 
driver's license.  He had been married one time, had ten 
children and 32 grandchildren, and considered himself close 
to his children.  Examination revealed the veteran to be 
alert, cooperative, neatly dressed, soft spoken, and there 
were no loose associations or flights of ideas.  Mood was 
calm and affect appropriate.  There was no homicidal or 
suicidal ideation or intent and no impairment of thought 
process or communication.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness.  His 
memory, both remote and recent appeared to be adequate, 
insight and judgment and intellectual capacity was good.  The 
diagnosis was PTSD with a GAF score of 51.  The veteran was 
considered capable of managing his own financial affairs.  
This physician also reported that the veteran's PTSD produced 
"some difficulty with interpersonal relationships" that 
resulted in some difficulty with employment, but PTSD 
symptoms did not in and of themselves preclude employment.

Considering all of the clinical evidence on file the Board 
finds that the veteran's psychiatric symptomatology 
attributable to service-connected PTSD more nearly 
approximates the criteria for an award of 50 percent, instead 
of the 30 percent previously assigned by the RO.  The RO's 
assignment of a 30 percent evaluation is actually very well 
supported in the entire clinical record and the verbal 
reports of examination contained in the 2 VA psychiatric 
examinations of January 2003 and May 2004.  

However, those two VA psychiatric examinations also included 
GAF scores of 50 and 51.  As noted above, GAF scores of 50 
are considered under the DSM-IV as serious symptoms or 
serious impairment in social, occupational or school 
functioning.  Indeed, the Board finds that the GAF scores 
provided in each VA examination not to be entirely consistent 
with the verbal reports of examination.  However, the Board 
will resolve all doubt in the veteran's favor by finding that 
the veteran's overall level of symptomatology presented in 
these examinations is more nearly reflective of serious 
symptoms then moderate symptoms.

With respect to the Schedular criteria at 38 C.F.R. § 4.130, 
Diagnostic Code 9411-9440, the veteran is shown upon 
examinations to have reduced reliability and productivity 
attributable to PTSD of disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships.  The Board notes that the general 
formula for mental disorders does not mesh well with the DSM-
IV criteria which outlines classical PTSD symptomatology.  
The veteran is shown to be impaired by startle response, 
hypervigilance, intrusive recollections of service, 
occasional nightmares and difficulty in dealing with crowds 
or strangers.  However, the veteran is clearly not shown to 
meet many of the general rating formula for mental disorders 
criteria for the 50 percent now being awarded.  That is, 
examinations on file do not reflect flattened affect, 
circumstantial-circumlocutory-stereo typed speech, panic 
attacks more than once per week (or at all), impairment of 
short- and long-term memory, or impaired abstract thinking.

Although the veteran's February 2004 private psychiatric 
examination included a GAF score of 30, reflective of 
significantly worse psychiatric symptomatology, the Board 
finds that this report of examination is quite strongly 
contradicted by the two other VA examinations on file.  The 
service medical records do not reveal that the veteran was, 
as is stated in that report "severely injured" when his ship 
was torpedoed during service.  It also does not show that his 
post rescue hospitalization was for treatment of such serious 
injuries.  Unlike in the two VA examinations, this report 
states that the veteran has frequent flashbacks, estrangement 
and detachment from others, irritability and anger outbursts, 
nightmares resulting in damage to walls, an abandonment of 
all hobbies and hypervigilance bordering on paranoia.  
Especially contradicted by all other evidence on file, 
including two VA psychiatric examinations, is this private 
examination report of the veteran having frequent illusions 
and hallucinations, hearing his name called and seeing 
shadows or movements or figures in his peripheral vision.  
These reports of much more significant symptoms are simply 
inconsistent with those made during the two VA examinations 
performed both before and after the private examination was 
conducted.  Moreover, it is noteworthy that despite these 
reports contained in the report of history in the private 
examination , the current mental status examination performed 
at the time did not endorse any of these increased levels of 
symptoms as evidenced upon examination.  

In short, the Board does not find that the February 2004 
report of examination accurately reflects the veteran's 
subjective symptoms, and that the GAF score of 30 far exceeds 
the veteran's actual symptoms at any time during the pendency 
of this appeal.  In accordance with the DSM-IV, a GAF score 
of 30 is reflective of delusions or hallucinations, 
incoherent acts, grossly inappropriate conduct, suicidal 
preoccupation, staying in bed all day, with no job, home or 
friends.  This clearly appears to be an overstatement of the 
veteran's otherwise documented symptoms.  Again, there are 
rather extensive records of the veteran's outpatient 
treatment with VA for a collection of physical problems from 
2001 forward, and none of these records includes any 
suggestion of any significant PTSD symptoms, let alone 
symptoms consistent with those reported in the February 2004 
private examination.

Additionally, the next higher 70 percent evaluation is not 
warranted by any of the objective evidence on file.  The 
schedular criteria for a 70 percent evaluation at 38 C.F.R. 
§ 4.130 would require symptoms consistent with suicidal 
ideation, obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure or irrelevant 
speech, near-continuous panic attacks or depression, impaired 
impulse control, unprovoked irritability with periods of 
violence, spatial disorientation, neglect of personal 
appearance and hygiene, and none of these symptoms are 
reflected in the objective clinical evidence on file.



ORDER



Entitlement to an evaluation of 50 percent, but no higher, 
for PTSD is granted.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


